            Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


 ROBERT W. CLOUGH, II, on behalf of
 himself and others similarly situated,
                                                          No. 1:17-CV-00411-PB
                 Plaintiff,
        v.
                                                          CLASS ACTION COMPLAINT
 REVENUE FRONTIER, LLC, SUPREME
 DATA CONNECTIONS, LLC, and WILLIAM
 ADOMANIS,

                 Defendants.


 REVENUE FRONTIER, LLC,

        Cross-Claimant,

        v.

 SUPREME DATA CONNECTIONS, LLC and
 WILLIAM ADOMANIS,

        Cross-Defendants.

              REVISED SECOND AMENDED CLASS ACTION COMPLAINT

       1.       Plaintiff Robert W. Clough, II (“Mr. Clough” or “Plaintiff”) brings this action to

enforce the consumer-privacy provisions of the Telephone Consumer Protection Act, 47 U.S.C. §

227 (“TCPA”), a federal statute enacted in 1991 in response to widespread public outrage about

the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs.,

LLC, 132 S. Ct. 740, 745 (2012).

                                              Parties

       2.       Mr. Clough is a resident of the state of New Hampshire and this District.
              Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 2 of 15




         3.       Revenue Frontier, LLC (“Revenue Frontier”) is a company with its principal

place of business in Santa Monica, CA. Revenue Frontier engages in telemarketing nationwide,

including into this District.

         5.       Supreme Data Connections, LLC (“Supreme Data”) is a Florida limited liability

company that conducts business in this District. Supreme Data has a principal place of business at

7116 Pine Bluff Drive in Lake Worth, FL, 33467. Supreme Data worked with UEG to carry out

the telemarketing campaign at issue on behalf of Revenue Frontier.

         6.       William Adomanis is an adult individual who is the manager and registered agent

of Supreme Data. Mr. Adomanis was personally involved in the telemarketing campaign at

issue.

                                        Jurisdiction & Venue

         7.       The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

         8.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to the claim occurred in this District, as the telemarketing call

to the Plaintiff was placed into this District.

                             The Telephone Consumer Protection Act

         9.       In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The National Do Not Call Registry
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 3 of 15




       10.       The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored indefinitely, or until

the registration is cancelled by the consumer or the telephone number is removed by the database

administrator.” Id.

       11.       The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R. §

64.1200(c)(2).

       12.       The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

number assigned to a ... cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The

TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C. §

227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

       13.       According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       14.       The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 4 of 15




        15.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

         [A] consumer’s written consent to receive telemarketing robocalls must be signed and
         be sufficient to show that the consumer: (1) received “clear and conspicuous
         disclosure” of the consequences of providing the requested consent, i.e., that the
         consumer will receive future calls that deliver prerecorded messages by or on behalf of
         a specific seller; and (2) having received this information, agrees unambiguously to
         receive such calls at a telephone number the consumer designates.[] In addition, the
         written agreement must be obtained “without requiring, directly or indirectly, that the
         agreement be executed as a condition of purchasing any good or service.[]”

    In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

        16.     A text message is a “call” for purposes of the TCPA.

        17.     Unlike more conventional advertisements mobile text spam can actually cost their

recipients money, because cell phone users must frequently pay their respective wireless service

providers either for each text message call they receive or incur a usage allocation deduction to

their text plan, regardless of whether or not the message is authorized.

        18.     Under the TCPA, an individual such as William Adomanis, may be personally

liable for the acts alleged in this Complaint pursuant to 47 U.S.C. § 217 of the TCPA, which

reads, inter alia:

        [T]he act, omission, or failure of any officer, agent, or other person acting for or
        employed by any common carrier or user, acting within the scope of his
        employment, shall in every case be also deemed to be the act, omission, or failure
        of such carrier or user as well as of that person.

47 U.S.C. § 217 (emphasis added).

        19.     When considering individual officer liability, other Courts have agreed that a

corporate officer involved in the telemarketing at issue may be personally liable under the TCPA.

See, e.g., Jackson Five Star Catering, Inc. v. Beason, 2013 U.S. Dist. LEXIS 159985, *10 (E.D.
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 5 of 15




Mich. Nov. 8, 2013) (“[M]any courts have held that corporate actors can be individually liable for

violating the TCPA "where they 'had direct, personal participation in or personally authorized the

conduct found to have violated the statute.'"); Maryland v. Universal Elections, 787 F. Supp. 2d

408, 415-16 (D. Md. 2011) ("If an individual acting on behalf of a corporation could avoid

individual liability, the TCPA would lose much of its force.").

       20.      Defendant William Adomanis is personally liable under the “participation theory”

of liability because he was the controlling officer of Supreme Data, knew of Supreme Data’s

violations, and directed any agents of Supreme Data to continue making those violations.

Furthermore, William Adomanis is also personally liable because he was responsible for

ensuring compliance for Supreme Data, including TCPA compliance.

                                         Factual Allegations

        21.     Revenue Frontier is in the business of lead generation to originate new customers

for the companies it works for. Relevant here, the illegal calls at issue were made by Revenue

Frontier, and entities it retained to facilitate such calls, that were ultimately for the benefit of

Revenue Frontier’s client, National Tax Experts, Inc. (“NTE”).

        22.     To generate new clients, Revenue Frontier relies on telemarketing, which is

conducted by third parties.

        23.     For the call to Mr. Clough, these third parties included U.E.G. Incorporated

(“U.E.G.”) and Supreme Data.

        24.     U.E.G. and Supreme Data solicited new customers for Revenue Frontier by using

an automatic telephone dialing system (“ATDS”) to transmit text messages.

        25.     ATDS equipment is typically used in the telemarketing industry because it allows

for thousands of automated calls to be placed at one time, but telemarketing representatives who
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 6 of 15




are paid by the hour, only talk to individuals who pick up the telephone or respond to the text

contact through a telephone call.

        26.     Through this method, the defendants shift the burden of wasted time to the

consumers it calls with unsolicited messages.

        27.     Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C.

§ 153(39).

        28.     Mr. Clough placed his cellular telephone number, 603-731-XXXX on the

National Do Not Call Registry in February of 2008.

        29.     Despite taking the affirmative step of registering his telephone number on the

National Do Not Call Registry, Revenue Frontier hired U.E.G. who commissioned Supreme Data

to place an automated text message to him on June 14, 2017.

        30.     The text message stated, “Hi, Did you ever take care of your IRS/State Tax Debt?

I can eliminate back taxes, penalties, liens, levies...Call us for help”.

        31.     Mr. Clough does not and did not owe any back federal or state taxes.

        32.     The Caller ID that sent the automated text message was (888) 309-8543.

        33.     Other individuals have complained about being contacted by that number. In

fact, two individuals previously indicated that they received spam contacts from that number,

with one complaint being filed on the same day that the Plaintiff received his automated text

message. See https://checkwhocalled.com/phone-number/1-888-309-8543 (Last Visited

November 27, 2017).

        34.     Other websites have also compiled complaints about telemarketing contact from

this Caller ID number. See http://callername.com/8883098543 (Last Visited November 27, 2017)

(aggregating complaints about “unsafe” calls from that Caller ID number.
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 7 of 15




       35.      The prior complaints, the fact that Mr. Clough did not owe back taxes, the lack of

a specific addressee for the text, the generic nature of the text message, as well as the geographic

distance between the sender and the Plaintiff, are all facts that are consistent with a broad,

generic, nationwide telemarketing campaign conducted via ATDS.

       36.      The text message sent to Mr. Clough did not identify the legal name of the entity

that was soliciting his business.

       37.      To identify the calling party, Mr. Clough called the number back that sent him the

text message.

       38.      When the Plaintiff finally connected with a live individual, he was solicited for

services from an individual named “Paul” who claimed he worked for “National Tax.”

       39.      To ensure that he could properly identify the entity that was calling, Mr. Clough

continued to engage with the telemarketing sales representative and ultimately requested and

received an e-mail that included a contract definitively identifying National Tax Experts as the

entity whose goods or services were being promoted. To protect his private confidential

information, Mr. Clough told the telemarketing sales representative that his name was Robert.

       40.      After Mr. Clough conclusively identified NTE as the entity whose goods or

services were being solicited via text message, Mr. Clough through counsel wrote to NTE,

informed it of the illegal call, and inquired as to whether it had his prior express written consent

to send him unsolicited text messages.

       41.      In response, NTE identified Revenue Frontier as the entity responsible for the text

at issue. Revenue Frontier claimed that Mr. Clough “consented” to receive such a text by visiting

a web site called http://freeconsult.ustaxshield.com/owe-irs-back-tax.
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 8 of 15




       42.      Mr. Clough never visited this web site or consented to receive telemarketing calls

from NTE or from any of the defendants. This web site also appears to have nothing to do with

NTE or any of the other defendants.

       43.      After it retained counsel, NTE changed its story and claimed that Mr. Clough

“consented” to receive text messages by visiting another web site called

http://tax.smartwalletnow.com.

       44.      Mr. Clough never visited this web site or consented to receive telemarketing calls

from NTE or from any of the defendants.

       45.      Plaintiff and the other call recipients of the unsolicited text messages at issue in

this case were harmed by these calls. They were temporarily deprived of legitimate use of their

phones because the phone line was tied up, they were charged for the calls and their privacy was

improperly invaded.

       46.      Moreover, these calls injured plaintiff because they were frustrating, obnoxious,

annoying, were a nuisance and disturbed the solitude of plaintiff and the class.

       47.      The text itself also did not identify the entities responsible for the text, thereby

requiring Mr. Clough to conduct his own investigation to identify the parties at issue.

                   Revenue Frontier’s Liability for the Telemarketing Call

       48.     Revenue Frontier is a “person,” as defined by 47 U.S.C. § 153(39).

       49.     The FCC has explained that its “rules generally establish that the party on whose

behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &

Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10

FCC Rcd 12391, 12397 (¶ 13) (1995).
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 9 of 15




       50.       In their January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message calls

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

       51.       On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Revenue Frontier may not avoid liability by outsourcing

telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases without
       an effective remedy for telemarketing intrusions. This would particularly be so if the
       telemarketers were judgment proof, unidentifiable, or located outside the United
       States, as is often the case. Even where third-party telemarketers are identifiable,
       solvent, and amenable to judgment limiting liability to the telemarketer that
       physically places the call would make enforcement in many cases substantially more
       expensive and less efficient, since consumers (or law enforcement agencies) would
       be required to sue each marketer separately in order to obtain effective relief. As the
       FTC noted, because “[s]ellers may have thousands of ‘independent’ marketers,
       suing one or a few of them is unlikely to make a substantive difference for consumer
       privacy.

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       52.       More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is

liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make

the calls. 28 FCC Rcd at 6586 (¶ 34).

       53.       The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including

the assertion that a seller’s liability requires a finding of formal agency and immediate direction

and control over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
             Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 10 of 15




        54.      Revenue Frontier is legally responsible for ensuring that the companies it hired,

U.E.G and Supreme Data, complied with the TCPA, even if Revenue Frontier did not itself make

the calls.

        55.      Revenue Frontier knowingly and actively accepted business that originated

through the illegal telemarketing calls from U.E.G and Supreme Data.

        56.      By hiring a company to make calls on its behalf, Revenue Frontier “manifest[ed]

assent to another person . . . that the agent shall act on the principal’s behalf and subject to the

principal’s control” as described in the Restatement (Third) of Agency.

        57.      Similarly, by accepting these contacts, U.E.G and Supreme Data “manifest[ed]

assent or otherwise consent[ed] . . . to act” on behalf of Revenue Frontier, as described in the

Restatement (Third) of Agency. As such, U.E.G Incorporated and Supreme Data Connections are

agents of Revenue Frontier.

        58.      Moreover, Revenue Frontier maintained interim control over U.E.G and Supreme

Data.

        59.      For example, Revenue Frontier had absolute control over whether, and under

what circumstances, it would accept a customer.

        60.      Furthermore, Revenue Frontier had day-to-day control over U.E.G and Supreme

Data, including the ability to prohibit it from using an ATDS to contact potential customers of

Revenue Frontier. Revenue Frontier failed to make such an instruction to U.E.G and Supreme

Data, and as a result, is liable for their conduct.

        61.      Revenue Frontier also gave interim instructions to U.E.G and Supreme Data by

providing the volume of calling and leads it would purchase.
         Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 11 of 15




        62.      Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent

authority on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                                      Class Action Allegations

        63.      As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

this action on behalf of a class of all other persons or entities similarly situated throughout the

United States.

        64.      The class of persons Plaintiff proposes to represent is tentatively defined as:

        All persons within the United States: (a) Each defendant and/or a third party acting
        on their behalf, made one or more non-emergency telephone calls; (b) to their
        cellular telephone number; (c) using an automatic telephone dialing system or an
        artificial or prerecorded voice; and (d) at any time in the period that begins four
        years before the date of filing this Complaint to trial.

        65.      Excluded from the classes are the Defendants, and any entities in which the

Defendants have a controlling interest, the Defendants’ agents and employees, any judge to whom

this action is assigned and any member of such judge’s staff and immediate family.

        66.      The class as defined above is identifiable through phone records and phone

number databases.

        67.      The potential class members number at least in the thousands, since automated

and pre-recorded telemarketing campaigns make calls to hundreds or thousands of individual a

day. Individual joinder of these persons is impracticable.

        68.      Plaintiff is a member of the proposed class.
         Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 12 of 15




       69.     There are questions of law and fact common to Plaintiff and to the proposed

classes, including but not limited to the following:

               a.      Whether Defendants violated the TCPA by using automated telemarketing

to call cellular telephones;

               b.      Whether Defendants placed calls without obtaining the recipients’ prior

express signed consent in writing for the call;

               c.      Whether the Plaintiff and the class members are entitled to statutory

damages because of Defendants’ actions.

       70.     Plaintiff’s claims are typical of the claims of class members. Plaintiff’s claims,

like the claims of the Class arise out of the same common course of conduct by Defendants and

are based on the same legal and remedial theories.

       71.     Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the classes, he will fairly and adequately protect the interests of the

classes, and he is represented by counsel skilled and experienced in class actions, including

TCPA class actions.

       72.     Common questions of law and fact predominate over questions affecting only

individual class members. The only individual question concerns identification of class members,

which will be ascertainable from records maintained by Defendants and/or its agents.

       73.     Management of these claims is likely to present significantly fewer difficulties

than are presented in many class claims because the calls at issue are all automated. Class

treatment is superior to multiple individual suits or piecemeal litigation because it conserves

judicial resources, promotes consistency and efficiency of adjudication, provides a forum for
          Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 13 of 15




small claimants, and deters illegal activities. There will be no significant difficulty in the

management of this case as a class action.

        74.     The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

        75.     Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                            Legal Claims

                                         Count One:
                     Violation of the TCPA’s Automated Calling provisions

        76.     Plaintiff Clough incorporates the allegations from all previous paragraphs as if

fully set forth herein.

        77.     The foregoing acts and omissions of Defendants and/or its affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone numbers of Plaintiff and members of the Class using an ATDS and/or artificial

or prerecorded voice.

        78.     As a result of Defendants’ and/or its affiliates, agents, and/or other persons or

entities acting on Defendants’ behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        79.     Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities acting on

Defendants’ behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for
         Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 14 of 15




emergency purposes, to any cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in the future.

       80.     The Defendants’ violations were negligent and/or knowing.

                                          Relief Sought

       For himself and all class members, Plaintiff request the following relief:

       A.      Certification of the proposed Class;

       B.      Appointment of Plaintiff as representative of the Class;

       C.      Appointment of the undersigned counsel as counsel for the Class;

       D.      A declaration that Defendants and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendants and/or its affiliates, agents, and/or other related

entities, as provided by law, from engaging in the unlawful conduct set forth herein;

       F.      An award to Plaintiff and the Class of damages, as allowed by law;

       G.      Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       Plaintiff request a jury trial as to all claims of the complaint so triable.


                                              PLAINTIFF,
                                              By its attorneys



                                              /s/ Edward A. Broderick
                                              Edward A. Broderick
                                              Anthony I. Paronich
                                              Broderick & Paronich, P.C.
                                              99 High St., Suite 304
                                              Boston, MA 02110
         Case 1:17-cv-00411-PB Document 88 Filed 01/09/19 Page 15 of 15




                                            (617) 738-7080
                                            ted@broderick-law.com
                                            anthony@broderick-law.com
                                            Pro Hac Vice



                                            Roger B. Phillips, (Bar. No. 2018)
                                            Phillips Law Office, PLLC
                                            104 Pleasant Street
                                            Concord, NH 03301
                                            (603) 225-2767 (ph)
                                            (603) 226-3581 (fax)
                                            roger@phillipslawoffice.com

                                            Alex M. Washkowitz
                                            Jeremy Cohen
                                            CW Law Group, P.C.
                                            188 Oaks Road Framingham, MA 01701
                                            alex@cwlawgrouppc.com
                                            Pro Hac Vice




January 9, 2019



                                     Certificate of Service

      I hereby certify that on January 9, 2019 I filed the foregoing document via the Court’s
ECF system which will effect service upon all counsel of record.

                                            /s/ Edward A. Broderick
                                            Edward A. Broderick
